Citation Nr: 1725956	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-09 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability, secondary to a service-connected disease or injury. 

2.  Entitlement to service connection for a low back disability, secondary to a service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in April 2015.  At that time the Board issued a decision denying the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In March 2017, the Court issued a decision vacating the April 2015 denial and remanding the case the Board for further consideration.  The Veteran's case is now properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the Veteran's claim because it does not have an adequate record to base a decision on.  In particular the record lacks adequate medical opinion to determine if there is a causal nexus between the Veteran's service-connected right knee disability and his left knee and low back disabilities.  

The Board notes that there are a number of opinions in the record.  However, these opinions are not adequate.  The Veteran submitted private opinions from Dr. S. and Dr. D.-P. prior to the April 2015 denial which supported a theory of service connection based on aggravation under 38 C.F.R. § 3.310 (b) (2016).  However, these opinions did not identify a pre-aggravation baseline level of severity of either the left knee disability or the low back disability prior to any aggravation by the Veteran's service-connected right knee disability.  The establishment of such a baseline is required for a grant of service connection under 38 C.F.R. § 3.310 (b).  Thus, the opinions are inadequate to adjudicate the Veteran's claims. 

With regard to the opinions obtained from a VA medical examiner, they, too, are inadequate.  The Court found that the VA examiner's opinions did not address the Veteran's lay statement regarding his disabilities.  The Board also notes that the VA examiner's opinion from October 2012 does not adequately address the issue of aggravation.  Although the opinion states that the Veteran' disabilities are less likely than not aggravated by a service-connected right knee disability, the rationale associated with this opinion only addresses the issue of direct causation.  It does not address whether the Veteran's left knee and low back disabilities have been aggravated, or chronically worsened, by his service-connected right knee disability.  Therefore, the opinion does not provide an adequate medical basis on which the Board can adjudicate the Veteran's claims. 

Finally, the Board notes that the Veteran has submitted a private opinion subsequent to the remand by the Court.  This opinion only addresses the issue of whether the Veteran's low back disability was directly caused by the Veteran's service-connected right knee disability.  It is unclear, based upon the opinion, if it is a medical opinion or a lay opinion.  The evidence provided indicates the opinion is written by a practicing attorney, who once practiced medicine.  However, the curriculum vitae of the writer does not indicate that he has practiced medicine in over 20 years.  Further, it does not identify if the writer is licensed to practice medicine.  Without this information, the Board is unable to assign appropriate weight to the opinion or to determine if it is written by a source competent to draw medical conclusions.  Therefore, without clarification on the qualifications of the writer of the private opinion, the Board does not have an adequate record to adjudicate the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to clarify the professional credentials of the writer of the opinion submitted to VA in March 2017.  The RO should attempt to obtain information regarding the professional licensure of the writer and whether the writer has practiced medicine since 1996.  

2.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file. 

3.  After the above development has taken place, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of his left knee and low back disabilities. 

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disability is related to an event, disease or injury during active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is related to an event, disease or injury during active service.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disability is due to or caused by the Veteran's service-connected right knee disability.  

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is due to or caused by the Veteran's service-connected right knee disability.  

e.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left knee disability is aggravated (chronically worsened) by his right knee disability.  

f.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disability is aggravated (chronically worsened) by his right knee disability.  

The examiner should consider all relevant evidence in the record pertaining to the etiology of the Veteran's left knee and low back disabilities, including the Veteran's Service Treatment Records, post-service treatment records, VA medical examinations and reports from March 2004, September 2010, October 2012, and May 2013, the October 2010 joint examination from Dr. X, the private opinions Dr. D-P date August 2011 and January 2013, the private opinion of Dr. S. from January 2013, and the opinion of Dr. M dated March 2017. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the baseline manifestations of the Veteran's disabilities found prior to aggravation.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




